United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Chula Vista, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-848
Issued: July 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 26, 2013 appellant filed a timely appeal from the January 17, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a two percent permanent impairment of his left arm, for which he received a schedule award.
FACTUAL HISTORY
OWCP accepted that on March 22, 2010 appellant, then a 33-year-old border patrol
agent, sustained a closed fracture of his radius shaft with ulna and a closed fracture of his distal
1

5 U.S.C. §§ 8101-8193.

radius with ulna when he was thrown from an all-terrain vehicle while descending an incline. He
stopped work on March 22, 2010. Appellant returned to modified-duty work on April 25, 2010
and regular-duty work on November 17, 2010.
On March 26, 2010 Dr. Mark D. Jacobson, an attending Board-certified orthopedic
surgeon, performed an open reduction and internal fixation of radial shaft fracture with six-hole
plate, fluoroscopy of radius, ulna and distal radio-ulnar joint and pinning of distal radio-ulnar
joint. The procedures were authorized by OWCP.2
After surgery, appellant participated in regular physical therapy sessions. In an August 4,
2010 report, Dr. Jacobson advised that appellant’s left arm was much suppler and much less
tender to palpation. He stated that appellant could return to full-duty work except for driving
four-wheel vehicles. On September 8, 2010 Dr. Jacobson noted that appellant could return to
driving all-terrain vehicles in about a month.
In a November 17, 2010 report, Dr. Jacobson stated that appellant reported that he felt
great and was performing full-duty work. He occasionally had some pain over his left wrist and
forearm, but he was able to perform push-ups and engage in other rigorous exercise. Physical
examination revealed well-healed scars on the left arm with sensation intact. For the left wrist,
appellant had 90 degrees of extension, 80 degrees of flexion, 30 degrees of ulnar deviation, 15
degrees of radial deviation, 90 degrees of supination and 90 degrees of pronation. Dr. Jacobson
stated that appellant suffered two injuries, a fracture of the left distal radius and disruption of the
left triangular fibrocartilage complex and distal radial ulnar joint. He opined that, for rating
purposes, appellant’s fracture had healed without problems and was, therefore, class 0 with no
residual findings after surgical treatment. Dr. Jacobson noted that appellant’s triangular
fibrocartilage complex tear had mild symptoms with mild strength deficit and stated:
“Using the Class of Diagnosis Regional Grid System of the sixth edition of the
[American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides)], his net adjustment is equal to [c]lass 1 [triangular
fibrocartilage complex] tear. From Table 15-3, [appellant’s] grade modifier for
functional history is 1. His grade modifier for physical examination is 1.
[Appellant’s] grade modifier for clinical studies is 0. Using this formula and the
formula net adjustment equals (GMFH - CDX) + (GMPE - CDX) + (GMCS CDX). The overall modifier is -1. Thus using Table 15-3 the [triangular
fibrocartilage complex] impairment moves from the default value of [eight
percent] to [seven percent] in the B column and, therefore, [seven percent] of
upper extremity functional impairment.”3

2

On May 5, 2010 Dr. Jacobson removed the hardware from the surgery. In several reports, he referred to
appellant’s condition as being a Galeazzi fracture, a type of fracture of the radius with dislocation of the distal radioulnar joint.
3

Dr. Jacobson stated, “The patient’s injury to the upper extremity was 100 percent due to employment and
incurred in the course of duty.”

2

In a November 17, 2010 note, Dr. Jacobson found that appellant could return to full-duty
work with no restrictions.
On June 6, 2011 appellant filed a claim for a schedule award due to his March 22, 2010
work injuries.
In January 2012, OWCP requested that Dr. Christopher R. Brigham, a Board-certified
occupational medicine physician serving as an OWCP medical consultant, provide an opinion on
appellant’s left arm impairment.
On February 6, 2012 Dr. Brigham discussed appellant’s accepted work injuries and
reviewed the November 17, 2010 report of Dr. Jacobson which noted a seven percent permanent
impairment of appellant’s left arm. He posited that Dr. Jacobson provided an impairment rating
for a diagnosis, triangular fibrocartilage complex tear, which was not supported by the objective
evidence. He stated that the correct diagnosis to rate appellant’s impairment was based on a
wrist fracture. Dr. Brigham noted that appellant had a diagnosis of a Galeazzi fracture/
dislocation and that sometimes this type of dislocation could cause a disruption of the distal
radio-ulnar joint and a triangular fibrocartilage complex tear. His review of appellant’s
March 26, 2010 surgery did not confirm that a triangular fibrocartilage complex tear was
identified, nor was a repair of a triangular fibrocartilage complex tear performed. Dr. Brigham
stated that the objective evidence did not support a rating for a triangular fibrocartilage complex
tear.
Under Table 15-3 on page 396 of the sixth edition of the A.M.A., Guides, Dr. Brigham
provided a diagnosis-based impairment on appellant’s wrist fracture as class 1 with a default value
of three percent for the left arm. He stated that Dr. Jacobson’s selection of a grade modifier 1 for
functional history was not warranted because appellant was able to perform full-duty work and
engage in rigorous exercise. Under Table 15-7 on page 406, appellant had a grade modifier 0 for
functional history due to the fact that he had “no problem” in this category. Under Table 15-8 on
page 408, the findings of record showed that appellant fell under grade modifier 0 for physical
examination and that, under Table 15-9 on pages 410 and 411, a grade modifier was not applicable
for clinical studies. Dr. Brigham noted that application of the Net Adjustment Formula meant that
appellant’s left arm rating moved two places to the left on Table 15-3 and yielded a diagnosisbased impairment rating of one percent. He then applied the range of motion rating method,
found in Table 15-32 on page 473 of the A.M.A., Guides to determine that appellant’s 15 degrees
of radial deviation of the left wrist equaled a two percent impairment of the left arm. Dr. Brigham
stated that, because the range of motion rating method yielded a higher impairment for appellant’s
left arm, it should be used rather than the diagnosis-based rating method. He concluded that
appellant had a two percent permanent impairment of his left arm.
In a February 24, 2012 decision, OWCP granted appellant a schedule award for a two
percent permanent impairment of his left arm. The award ran for 6.24 weeks from November 17
to December 30, 2010. OWCP based the award on Dr. Brigham’s impairment rating which
evaluated the findings of Dr. Jacobson.

3

On October 15, 2012 appellant requested reconsideration and submitted images from
diagnostic testing of his left arm. One of the images contained the handwritten notation, “Plate
of fracture of radial shaft (not a wrist fracture).” Appellant also submitted documents which
were already in the record.
In a January 17, 2013 decision, OWCP affirmed its February 24, 2012 decision, finding
that appellant had not established more than a two percent permanent impairment of his left arm.
It found that Dr. Brigham’s assessment of appellant’s left arm impairment was proper and that he
explained why the higher rating of Dr. Jacobson was not made in accordance with the standards
of the A.M.A., Guides.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6 For OWCP decisions issued on or after
May 1, 2009, the sixth edition of the A.M.A., Guides (6th ed. 2009) is used for evaluating
permanent impairment.7 It is well established that in determining the amount of a schedule award
for a member of the body that sustained an employment-related permanent impairment, preexisting
impairments of the body are to be included.8
In determining impairment for the upper extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the upper
extremity to be rated. With respect to the wrist, the relevant portion of the arm for the present
case, reference is made to Table 15-3 (Wrist Regional Grid) beginning on page 395. After the
Class of Diagnosis (CDX) is determined from the Wrist Regional Grid (including identification
of a default grade value), the Net Adjustment Formula is applied using the grade modifier for
Functional History (GMFH), grade modifier for Physical Examination (GMPE) and grade
modifier for Clinical Studies (GMCS). The Net Adjustment Formula is (GMFH - CDX) +

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999).

6

Id.

7

See FECA Bulletin No. 9-03 (issued March 15, 2009). For OWCP decisions issued before May 1, 2009, the
fifth edition of the A.M.A., Guides (5th ed. 2001) is used.
8

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.3.b. (June 1993). This portion of OWCP’s procedures provide that the impairment rating of a
given scheduled member should include “any preexisting permanent impairment of the same member or function.”

4

(GMPE - CDX) + (GMCS - CDX).9 Under Chapter 2.3, evaluators are directed to provide
reasons for their impairment rating choices, including choices of diagnoses from regional grids
and calculations of modifier scores.10
ANALYSIS
OWCP accepted that on March 22, 2010 appellant sustained a closed fracture of his
radius shaft with ulna and a closed fracture of his distal radius with ulna. On March 26, 2010
Dr. Jacobson, an attending Board-certified orthopedic surgeon, performed an open reduction and
internal fixation of radial shaft fracture with six-hole plate, fluoroscopy of radius, ulna and distal
radio-ulnar joint and pinning of distal radio-ulnar joint. On February 6, 2012 Dr. Brigham,
Board-certified in occupational medicine and serving as an OWCP medical adviser, reviewed the
evidence of record. He determined that appellant had a two percent permanent impairment of his
left wrist under the sixth edition of the A.M.A., Guides. In a February 24, 2012 decision, OWCP
granted appellant a schedule award for a two percent permanent impairment of his left arm based
on Dr. Brigham’s ratings.
The Board finds that appellant did not meet his burden of proof to establish that he has
more than a two percent permanent impairment of his left arm. Dr. Brigham provided a proper
assessment of appellant’s left arm impairment under the standards of the sixth edition of the
A.M.A., Guides.
On February 6, 2012 Dr. Brigham indicated that he had reviewed the November 17, 2010
report in which Dr. Jacobson found that appellant had a seven percent permanent impairment of
his left arm and he correctly noted that Dr. Jacobson provided an impairment rating for a
diagnosis, triangular fibrocartilage complex tear, which was not supported by the objective
evidence. He indicated that appellant had a diagnosis of a Galeazzi fracture/dislocation and that
sometimes this type of dislocation can cause a disruption of the distal radio-ulnar joint and cause
a triangular fibrocartilage complex tear. Dr. Brigham stated that a review of the report for
appellant’s March 26, 2010 surgery did not confirm that a triangular fibrocartilage complex tear
was identified and that a repair of a triangular fibrocartilage complex tear was not performed on
that date. Therefore, the objective evidence did not support a rating for a triangular
fibrocartilage complex tear. The Board notes that appellant’s claim has not been accepted for a
triangular fibrocartilage complex tear and finds that the record does not support that he sustained
such a condition due to his March 22, 2010 work injury or that he had a preexisting impairment
due to a triangular fibrocartilage complex tear.11 It is noted that Dr. Jacobson first diagnosed a
triangular fibrocartilage complex tear in his November 17, 2010 report and that he did not
provide support for this diagnosis, such as the findings of diagnostic testing. The Board finds

9

See A.M.A., Guides (6th ed. 2009) 395-97. Table 15-3 also provides that, if motion loss is present for a claimant
who has sustained a wrist fracture, impairment may alternatively be assessed using section 15.7 (range of motion
impairment). Such a range of motion impairment stands alone and is not combined with a diagnosis-based
impairment. Id. at 397, 473-78.
10

Id. at 23-28.

11

See supra note 8 regarding preexisting impairments.

5

that, therefore, that Dr. Brigham properly concluded that his impairment rating of seven percent
of the left arm was not made in accordance with the standards of the A.M.A., Guides.
Dr. Brigham first conducted a diagnosis-based impairment rating which was based on
appellant’s left wrist fracture.12 Under Table 15-3, appellant’s wrist fracture would fall under class
1 with a default value of three percent for the left arm. Dr. Brigham explained his findings for the
functional history, physical examination and clinical studies grade modifiers. He noted that
application of the Net Adjustment Formula meant that appellant’s left arm rating moved two
places to the left on Table 15-3 and yielded a diagnosis-based impairment rating for the left arm
of one percent. Dr. Brigham then applied the range of motion rating method, found at Table 1532 on page 473, to determine that appellant’s 15 degrees of radial deviation of the left wrist
equaled a two percent impairment of the left arm. He found that, because the range of motion
rating method yielded a higher impairment rating for appellant’s left arm, it should be used rather
than the diagnosis-based rating method.13 Dr. Brigham correctly concluded that appellant had a
two percent permanent impairment of his left arm.
Appellant has argued that his left arm impairment rating should have been based on the
seven percent rating of Dr. Jacobson. However, for the reasons explained above, Dr. Brigham has
provided the only impairment rating of record that comports with the relevant standards of the
A.M.A., Guides. On appeal, appellant suggested that his continuing symptoms of left wrist pain
warranted a higher impairment rating, but his own opinion of the degree of his left arm impairment
would not have probative value. He has not shown that he has more than a two percent permanent
impairment of his left arm, for which he received a schedule award. Appellant may request a
schedule award or increased schedule award based on evidence of a new exposure or medical
evidence showing progression of an employment-related condition resulting in permanent
impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than a two percent permanent impairment of his left arm, for which he received a schedule
award.

12

The Board notes that appellant’s accepted condition can properly be referred to as a left wrist fracture on a
shorthand basis, whereas more specifically it constitutes fracture/dislocation of the left radius shaft/distal radius and
ulna.
13

See supra note 9.

6

ORDER
IT IS HEREBY ORDERED THAT the January 17, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 26, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

